Citation Nr: 0817842	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1952 to February 1956. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
veteran's current hearing loss disability is not shown to be 
related to any event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). A September 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim. He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process. While he was not advised by letter of 
the criteria for rating bilateral hearing loss, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and the decision below does not do so. Notably, an April 2006 
statement of the case (SOC), did inform him of these criteria 
and a June 2006 supplemental statement of the case (SSOC) 
readjudicated the claim.

The veteran's service medical records (SMRs) and pertinent 
postservice treatment records have been secured. The RO 
arranged for VA audiological evaluations in January 2005 and 
March 2007. The veteran has not identified any evidence that 
remains outstanding. VA's duty to assist is also 
met. Accordingly, the Board will address the merits of the 
claim.



B.	Factual Background

The veteran's SMRs do not mention any complaints, findings, 
treatment, or diagnosis related to a bilateral hearing loss 
disability. On April 1952 service entrance examination and 
February 1956 service separation examination whispered voice 
testing was 15/15, bilaterally.  Service personnel records 
show the veteran served during the Korean Conflict era as a 
gunners mate aboard the aircraft carrier USS Yorktown.

A July 2004 VA treatment record shows that the veteran sought 
an audiology consult to determine whether he had hearing 
loss. He was advised that because he did not have a service 
connected injury, and did not qualify for such consult (and 
how to establish service connection).

A report of a private audiological evaluation in July 2004 
(with audiometry in chart form) notes the veteran has 
moderately severe to severe sensorineural hearing loss (SNHL) 
in both ears.  In a September 2004 letter, Dr. A. B. noted 
that the veteran has bilateral SNHL and recommended hearing 
aid evaluation.

On the authorized VA audiological evaluation in January 2005, 
audiometry revealed that puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
30
30
LEFT
55
45
45
40
40

Speech recognition ability was 92 % bilaterally. The 
diagnosis was bilateral flat SNHL.  The examiner noted that 
the pattern shown was not normally observed in noise induced 
hearing loss. However, due to lack of patient cooperation and 
absence of entrance and separation audiograms, the examiner 
was unable to determine what amount of hearing, if any, was 
lost as a result of service without resorting to speculation. 
(The veteran's July 2006 statement in support of claim 
asserts that VA records show audiological examination on 
January 20, 2005 in Temple, Texas and that his examination 
was in Austin, Texas on January 4. VA record reflects that 
this exam took place January 20, 2005 in Austin, Texas in the 
Central Texas Healthcare System, which has facilities in both 
Temple and Austin.)

The veteran's February 2006 notice of disagreement notes that 
during his four years aboard Yorktown, his living quarters 
were directly below the catapult launch area. Subsequent to 
service, he worked in a "quiet office" for IBM for 35 
years,  He noted that he does not own guns or engage in 
hobbies that involve exposure to loud noises. Along with his 
May 2006 substantive appeal he submitted copies of photos of 
the carrier with diagrams showing gun, catapult, jet engine, 
and propeller engine (noise origins). In July 2006 he 
submitted witness statements from family members and friends 
detailing his long-standing difficulties hearing in everyday 
situations and interactions. A July 2006 statement from the 
veteran's wife indicates that she noticed his hearing loss 
soon after his release from service. The veteran recounted 
that friends and family have been telling him he is hard of 
hearing for over thirty years, but he did not admit to it 
until six years ago. He alleges that the whispered voice 
hearing test is inaccurate, as evidenced by the fact it is no 
longer used.

On March 2007 VA audiological evaluation, the examiner 
initially noted that whispered voice hearing tests, such as 
on the veteran's service separation examination, 
underestimate high-frequency hearing loss. He noted that 
puretone thresholds on the current examination were 
unreliable and were not reported. The examiner concluded that 
current findings were congruent with the veteran's January 
2005 results, indicating a reverse-slope hearing loss 
configuration, and that even absent reliable thresholds, 
reverse-slope hearing loss is not consistent with damage from 
noise exposure. Additionally, the effects of aging could not 
be ruled out as contributing factors. Consequently, any 
current hearing loss is less likely than not related to 
military noise exposure. 

C.	Legal Criteria

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131. In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

D.	Analysis

Although the veteran's official audiometry results have been 
inconsistent, the January 2005 speech discrimination scores 
were ultimately deemed reliable, and reflect that the veteran 
has bilateral hearing loss disability by VA standards. 
38 C.F.R. § 3.385.  Consequently, that matter is not in 
dispute.  As the veteran's military occupational specialty of 
gunners mate is a known source of noise trauma, it may also 
be conceded that he likely was exposed to noise trauma in 
service.  

Inasmuch as there is no competent evidence that a hearing 
loss disability was manifested in service, service connection 
for such disability on the basis that it became manifest in 
service and persisted is not warranted.  While whispered 
voice testing (as on separation examination) may not be as 
reliable a measure of hearing acuity as puretone audiometry 
and other more recently developed testing, that is what is 
available, and in the absence of any contradictory evidence 
must be accepted as the best available measure of the 
veteran's hearing at service separation.  Notably, the 
veteran did not complain of hearing loss when he was 
evaluated for service separation.  

Furthermore, there is no competent evidence that SNHL 
disability was manifested to a compensable degree in the 
first postservice year.  (While the veteran's wife, and the 
other family members and friends submitting lay statements on 
the veteran's behalf, may be competent to make lay 
observations to the effect that it was noticed soon after 
discharge that he had diminished hearing capacity, because 
they are laypersons (and because establishing a compensable 
degree of disability would require audiometry) they not 
competent to establish by their recollections that any 
hearing loss noted early postservice was of a compensable 
level.)  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1112 (for SNHL as chronic organic disease of 
the nervous system) do not apply.  

Consequently, what the veteran must still show to establish 
service connection for his bilateral hearing loss disability 
is that there is a nexus between such disability and his 
service, noise exposure therein.  There is no competent 
evidence supporting that there is such a relationship.  On 
January 2005 VA audiological evaluation, the examiner 
indicated that the veteran's current hearing loss could not 
be related to his service without resorting to speculation. 
On March 2007 VA audiological evaluation, the examiner opined 
that the veteran's reverse slope hearing loss configuration 
was inconsistent with damage from noise exposure and that it 
was less likely than not related to military noise exposure.  
In other words, all competent (medical) evidence of record 
that directly addresses the etiology of the veteran's hearing 
loss disability is against his claim.  The veteran's own 
allegation of a nexus between his noise exposure in service 
and his current hearing loss disability is not competent 
evidence. Because he is a layperson he is not competent to 
provide an etiology opinion. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim.  Accordingly, it must be 
denied. 


ORDER

Service connection for bilateral hearing loss disability is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






